NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID ARREDONDO HERNANDEZ,                      No.    19-70560
AKA Ricardo Soto Rivera,
                                                Agency No. A202-171-414
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      David Arredondo Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Arredondo

Hernandez failed to establish he was or would be persecuted on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”); see

also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in

a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”). Thus,

Arredondo Hernandez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Arredondo Hernandez failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Zheng v.

Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative). We reject as unsupported by the record Arredondo Hernandez’s

contention that the BIA applied an incorrect legal standard or ignored evidence in

the analysis of his CAT claim.


                                           2                                  19-70560
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    19-70560